         Case 1:20-cv-03127-SAB          ECF No. 82    filed 09/17/20    PageID.2634 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WASHINGTON
                                                                Case No.   1:20-CV-3127-SAB
  STATE OF WASHINGTON, et al.,                                  CIVIL MINUTES
                               Plaintiffs,
                                                                DATE:            SEPTEMBER 17, 2020
        -vs-
                                                                LOCATION: YAKIMA, WA
  DONALD J. TRUMP, in his official capacity as
  President of the United States of America; UNITED
  STATES OF AMERICA; LOUIS DEJOY, in his                        MOTION FOR PRELIMINARY
  official capacity as Postmaster General; and                  INJUNCTION HEARING
  UNITED STATES POSTAL SERVICE,
                                Defendants.


                                     Chief Judge Stanley A. Bastian
          Angela Noel                                 01                             Marilynn McMartin
      Courtroom Deputy                            Law Clerk                            Court Reporter

               Kristen Beneski – in person                              Joseph Borson – video
                Noah Purcell – in person

                  Plaintiffs’ Counsel                                   Defendants’ Counsel

       [ X ] Open Court                       [ ] Chambers                        [ X ] Telecon/Video
Roll call taken by the Court. For the record, the following counsel appeared by telephone:
       Andrew Hughes – State of Washington
       Cristina Sepe – State of Washington
       Emma Grunberg – State of Washington
       Karl Smith – State of Washington
       Tera Heintz – State of Washington
       Nathan Bays – State of Washington
       Daniel De Cecco – State of Colorado
       Danny Rheiner – State of Colorado
       Joshua Perry – State of Connecticut
       Elizabeth Morris – State of Illinois
       Jeffrey Dunlap – State of Maryland
       Angela Behrens – State of Minnesota

[ X ] ORDER FORTHCOMING

 CONVENED: 10:18 AM.            ADJOURNED: 12:40 P.M.         TIME: 2:06 MIN.         CALENDARED        [ X ]
          Case 1:20-cv-03127-SAB         ECF No. 82      filed 09/17/20     PageID.2635 Page 2 of 2

State of WA, et al. –vs- Trump, et al.                                                      September 17, 2020
1:20-CV-3127-SAB                                                                            Page 2
Motion for Preliminary Injunction Hearing


       Nicholas Sydow – State of New Mexico
       Elleanor Chin – State of Oregon
       Carol Lewis – Commonwealth of Virginia
       Colin Roth – State of Wisconsin

Court addressed counsel.

Argument presented by Plaintiffs' counsel Kristen Beneski in support of Plaintiffs' Motion for Preliminary
Injunction. CF No. 54. Court inquiry regarding irreparable harm. Ms. Beneski responded and resumed her
argument.

Ms. Beneski presented argument regarding Plaintiffs seeking nationwide injunction. Court inquired how
nationwide injunction could be enforced by the Court. Ms. Beneski responded to the inquiry.

Court inquiry re: standing issue. Mr. Purcell responded and presented additional argument on Plaintiffs' Motion.

Argument in opposition presented by defense counsel Borson. Court inquiry re: 'nothing has changed' referenced
in Defendants' briefing as well as in argument. Mr. Borson responded to the Court's inquiry.

Inquiry by Court as to adequate relief. Mr. Borson addressed the Court's inquiry.

Mr. Borson addressed the ultra vires claims and presented argument regarding lack of standing, the Elections
Clause issue and constitutional claim. Inquiry by Court.

Recess:       12:03 p.m. – 12:19 p.m.

Plaintiffs' counsel Beneski briefly addressed the Court regarding the basis for Plaintiffs’ Motion to Compel. Ms.
Beneski and Mr. Purcell replied to Mr. Borson's argument in opposition to Plaintiffs' Motion.

The Court addressed and clarified the parties' discovery dispute and the Court's procedures. Ms. Beneski advised
they will confer with Defendants in attempt to reach agreement.

The Court summarized the issues and the parties' positions. For the reasons stated on the record, and to be detailed
in the Court's order, the Court GRANTS Plaintiffs' Motion for Preliminary Injunction. The Court will issue a
written injunction essentially in the form presented by Plaintiffs.
